Exhibit 10.5
 
Restricted Stock Unit Award Agreement
 
This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of February [     ], 2016 (the “Grant Date”) by and between
Chimera Investment Corporation, a Maryland corporation (the “Company”) and
[    ] (the “Participant”).
 
WHEREAS, the Company sponsors the 2007 Equity Incentive Plan, as in effect from
time to time (the “Plan”) pursuant to which awards of Restricted Stock Units (as
defined below) may be granted;
 
WHEREAS, the Company and the Participant entered into an employment agreement
dated as of August 5, 2015 (the “Employment Agreement”), which provides for a
portion of the Participant’s compensation to be awarded in the form of
Restricted Stock Units, and
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 

Grant of Restricted Stock Units.
 
Pursuant to Section 9 of the Plan, the Company hereby issues to the Participant
on the Grant Date a Restricted Stock Unit Award consisting of, in the aggregate,
[    ] restricted stock units (the “Restricted Stock Units”), on the terms and
conditions and subject to the restrictions set forth in this Agreement and the
Plan. Capitalized terms that are used but not defined herein have the meaning
ascribed to them in the Plan.
 
Each Restricted Stock Unit represents the right to receive one Share, subject to
the vesting and other terms and conditions of this Agreement.  The Restricted
Stock Units (including any related Dividend Equivalent Units as provided in
Section 5.3 below) shall be credited to a separate account maintained for the
Participant on the books and records of the Company (the “Account”). All amounts
credited to the Account shall continue for all purposes to be part of the
general assets of the Company and shall be an unfunded and unsecured obligation
of the Company.
 
Consideration. The grant of the Restricted Stock Units is made in consideration
of the services to be rendered by the Participant to the Company.
 
Vesting.
 
Except as otherwise provided herein, provided that the Participant remains in
service with the Company through the applicable vesting date, the Restricted
Stock Units will vest in accordance with the following schedule:
 
Vesting Date
Percentage  Vesting
[  ]
33%
[  ]
33%
[  ]
34%
   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5
 
If the number of Restricted Stock Units vesting as of a vesting date is a
fractional number, the number vesting will be rounded up to the nearest whole
number with any fractional portion carried forward.
 
The foregoing vesting schedule notwithstanding, and except as provided in
Section 3.3 hereof, if the Participant’s service with the Company terminates for
any reason at any time before all of his or her Restricted Stock Units have
vested, the Participant’s unvested Restricted Stock Units shall be automatically
forfeited upon such termination of service and neither the Company nor any
Affiliate shall have any further obligations to the Participant under this
Agreement.
 
The foregoing vesting schedule notwithstanding, if the Participant’s service
with the Company is terminated (i) by reason of the Participant’s death or
“Disability,” (ii) by the Company or an Affiliate without “Cause,” or (iii) by
the Participant for “Good Reason,” 100% of the unvested Restricted Stock Units
shall vest as of the date of such termination.  For purposes of this Agreement,
“Disability,” “Cause” and “Good Reason” are as defined under the Employment
Agreement.
 
Vested Restricted Stock Units shall be payable at such time or times as
specified in Section 6 below.
 
Restrictions. Subject to any exceptions set forth in this Agreement or the Plan,
prior to settlement in accordance with Section 6 below, the Restricted Stock
Units or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock Units
will be forfeited by the Participant and all of the Participant’s rights to such
units shall immediately terminate without any payment or consideration by the
Company.
 
Rights as Shareholder; Dividend Equivalents.
 
The Participant shall not have any rights of a shareholder with respect to the
Shares underlying the Restricted Stock Units unless and until the Restricted
Stock Units vest and are settled by the issuance of such Shares.
 
 Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the Shares  issued upon settlement
unless and until such Shares are sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a shareholder of the Company (including
voting rights).
 
If a cash dividend is paid with respect to the Shares, the Participant shall be
credited as of the applicable dividend payment date with an additional number of
whole and fractional Restricted Stock Units (the “Dividend Equivalent Units”)
equal to (i) the total cash dividend the Participant would have received had the
Restricted Stock Units (and any previously credited Dividend Equivalent Units
with respect thereto) been actual Shares divided by (ii) the Fair Market Value
of a Share as of the applicable dividend payment date.  Such Dividend Equivalent
Units shall be added to the Account and shall be subject to the same vesting and
payment provisions otherwise applicable to the Restricted Stock Units.  Any
fractional Dividend Equivalent Units shall be carried forward to the final
vesting and payment date, and on such final date any remaining fractional
Dividend Equivalent Units then payable shall be settled in cash.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5
 
Settlement of Restricted Stock Units.
 
Subject to Section 9 hereof, as of the applicable vesting date set forth in
Section 3, the Company shall cause to be issued and delivered to the Participant
one Share for each such vested Restricted Stock Unit, such payment to be made on
or as soon as administratively practicable (not more than 60 days) after the
applicable vesting date; provided, however, that if (i) the Participant is
eligible for retirement under Section 3.3 and (ii) the Participant’s service
with the Company has been terminated under Section 3.2 either due to Disability,
by the Company without Cause or by the Participant for Good Reason, then
notwithstanding any provision herein to the contrary, payment and settlement of
the Restricted Stock Units shall be made in accordance with the schedule set
forth in Section 3.1 above as though such termination of service had not
occurred, or earlier upon the Participant’s death.
 
Notwithstanding Section 6.1, the Committee may, but is not required to,
prescribe rules pursuant to which the Participant may elect to defer settlement
of the Restricted Stock Units. Any deferral election must be made in compliance
with such rules and procedures as the Committee deems advisable, including
Section 409A of the Code to the extent applicable.
 
If the Participant is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Participant becomes eligible for settlement of the RSUs upon his “separation
from service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Participant’s separation from service and (b) the
Participant’s death.
 
No Right to Continued Service. Neither the Plan nor this Agreement shall confer
upon the Participant any right to be retained in any position, as an employee,
consultant or director of the Company. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Participant’s service with the Company at any time, with or without Cause.
 
Adjustments. The Restricted Stock Units are subject to the provisions of Section
11 of the Plan, regarding certain potential adjustments to the units in the
event of specified changes in the capital of the Company or other
transactions.  The existence of this Award shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or convertible into, or otherwise affecting the units or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5
 
Tax Liability and Withholding.
 
The Participant shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Participant pursuant
to the Plan or otherwise, the amount of any required payroll or withholding
taxes in respect of the Restricted Stock Units and to take all such other action
as the Committee deems necessary to satisfy all obligations for the payment of
such payroll or withholding taxes. The Committee may permit the Participant to
satisfy any federal, state or local payroll tax or tax withholding obligation by
any of the following means, or by a combination of such means:
 
tendering a cash payment;
 
authorizing the Company to withhold Shares from the Shares otherwise issuable or
deliverable to the Participant as a result of the vesting of the Restricted
Stock Units; provided, however, that no Shares shall be withheld with a value
exceeding the minimum amount of tax required to be withheld by law (to the
extent necessary under applicable accounting principles); and
 
delivering to the Company previously owned and unencumbered Shares.
 
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Stock Units or the
subsequent sale of any Shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items.
 
Compliance with Law. The issuance and transfer of Shares upon settlement of
vested Restricted Stock Units shall be subject to compliance by the Company and
the Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Shares may be listed. No Shares shall be issued or transferred unless and until
any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel. The Participant understands that the Company is under no obligation
to register the Shares issued upon vesting or settlement with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.
 
Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Participant indicating restrictions on transferability of the
Shares issued upon vesting or settlement of the Restricted Stock Units pursuant
to this Agreement or any other restrictions that the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any applicable federal or state securities laws or any
stock exchange on which the Shares are then listed or quoted.
 
Notices. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Participant from time to
time; and to the Participant at the Participant’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Participant, by notice to the
Company, may designate in writing from time to time.
 
Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of New York without regard to conflict of law
principles.
 
 
 

--------------------------------------------------------------------------------

 


Exhibit 10.5
 

Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Participant or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company.
 
Restricted Stock Units Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
 
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.
 
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
 
Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.
 
Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel the Restricted Stock Units, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant’s material rights
under this Agreement without the Participant’s consent.
 
Section 409A. This Agreement is intended to comply with Section 409A of the Code
or an exemption thereunder and shall be construed and interpreted in a manner
that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5
 
 
No Impact on Other Benefits. The value of the Participant’s Restricted Stock
Units is not part of his normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
 
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
 
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the grant, vesting
or settlement of the Restricted Stock Units or disposition of the underlying
Shares and that the Participant has been advised to consult a tax advisor prior
to such grant, vesting, settlement or disposition.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
CHIMERA INVESTMENT CORPORATION
 
By: _____________________
Name:
Title:

 
 
 

 
 
[                       ]
 
By: _____________________
Name:

 
 
 